911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George SASSOWER, Petitioner.
No. 90-8108.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 23, 1990.

On Petition for Writ of Mandamus.
George Sassower, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George Sassower brought this mandamus petition seeking either an order directing the New York County Clerk to transmit the necessary filing fees for his suit pending before the district court of Maryland or an order granting him in forma pauperis status in his district court suit.  Also, in a supplemental filing, Sassower asks this Court to order the district court to process his default application against one of the defendants, to prohibit the district court from acting on a motion to dismiss made by one of the defendants, and to prohibit the district court from currently entertaining any dismissal motion.


2
This Court lacks mandamus authority over state officials.   Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1987).  Also, if Sassower believes he should be granted in forma pauperis status then he should apply to district court.  Mandamus relief is available only if Sassower's other remedies are ineffective.   In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987).  The same holds true for the remainder of Sassower's claims.  Because other avenues of relief, such as a direct appeal, are still available, mandamus relief is not appropriate.  Id.  Therefore, while we grant permission to proceed in forma pauperis for this mandamus action, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
PETITION DENIED.